



Exhibit 10.12(a)


SUBORDINATION AND INTERCREDITOR AGREEMENT


THIS SUBORDINATION AND INTERCREDITOR AGREEMENT (this "Agreement") is entered
into as of November 21, 2014 by and among each "Subordinated Creditor" that is a
signatory hereto in its capacity as an owner of Preferred Stock (as defined
below) (collectively, the "Subordinated Creditors" and each a "Subordinated
Creditor"), Streamline Health Solutions, Inc., a Delaware corporation
("Company"), and Wells Fargo Bank, National Association, a national banking
association, as Agent for all Senior Lenders party to the Senior Credit
Agreement described below and all Bank Product Providers.
RECITALS
A.Company, as parent, Streamline Health, Inc., an Ohio corporation, as borrower
("Borrower"), Agent and Senior Lenders have entered into a Credit Agreement of
even date herewith (as the same may be amended, supplemented or otherwise
modified from time to time, the "Senior Credit Agreement") pursuant to which,
among other things, Senior Lenders have agreed, subject to the terms and
conditions set forth in the Senior Credit Agreement, to make certain loans and
financial accommodations to Company and certain of its affiliates. All of
Company's and its affiliates' obligations to Agent and Senior Lenders under the
Senior Credit Agreement and the other Senior Debt Documents are secured by liens
on and security interests in the Collateral (as hereinafter defined).
B.    Company and its affiliates may from time to time obtain Bank Products (as
hereinafter defined) and become liable for the Bank Product Obligations (as
hereinafter defined) secured by liens and security interests in the Collateral.
C.    Subordinated Creditors are the owners of 100% of the issued and
outstanding Series A 0% Convertible Preferred Stock (the "Preferred Stock").
Pursuant to that certain Certificate of Designation of Preferences and Rights
and Limitations of Series A 0% Convertible Preferred Stock of Company filed with
the Secretary of State of the State of Delaware on August 16, 2012 (the
"Certificate of Designation"), Company agreed to redeem or repurchase the
Preferred Stock upon the request of the holders of the Preferred Stock in
accordance with the terms thereof.
D.    As an inducement to and as one of the conditions precedent to the
agreement of Agent and Senior Lenders to consummate the transactions
contemplated by the Senior Credit Agreement, Agent and Senior Lenders have
required the execution and delivery of this Agreement by each Subordinated
Creditor and Company in order to set forth the relative rights and priorities of
Agent, Senior Lenders and Subordinated Creditors under the Senior Debt Documents
and the Subordinated Debt Documents (as defined below).
NOW, THEREFORE, in order to induce Agent and Senior Lenders to consummate the
transactions contemplated by the Senior Credit Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties hereto hereby agree as follows:


    

--------------------------------------------------------------------------------






1.Definitions. The following terms shall have the following meanings in this
Agreement:
"Affiliate" shall mean, as applied to any Person, any other Person who controls,
is controlled by, or is under common control with, such Person. For purposes of
this definition, "control" means the possession, directly or indirectly, through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of equity interests, by contract or
otherwise; provided, that (a) any Person which owns, directly or indirectly, 10%
or more of the equity interests having ordinary voting power for the election of
directors or other members of the governing body of a Person or 10% or more of
the partnership or other ownership interests of a Person (other than as a
limited partner of such Person) shall be deemed an Affiliate of such Person,
(b) each director (or comparable manager) of a Person shall be deemed to be an
Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.
"Agent" shall mean Wells Fargo Bank, National Association, as Agent for the
Senior Lenders and the Bank Product Providers, or any other Person appointed by
the holders of the Senior Debt as administrative agent for purposes of the
Senior Debt Documents and this Agreement.
"Bank Product" shall mean any one or more of the following financial products or
accommodations extended to Company or its Subsidiaries by a Bank Product
Provider: (a) credit cards (including commercial cards (including so-called
"purchase cards", "procurement cards" or "p-cards")), (b) credit card processing
services, (c) debit cards, (d) stored value cards, (e) Cash Management Services,
or (f) transactions under Hedge Agreements.
"Bank Product Documents" shall mean those agreements entered into from time to
time by Company or any of its subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products.
"Bank Product Obligations" shall mean (a) all obligations, liabilities,
reimbursement obligations, fees, and/or expenses owing by Company or its
subsidiaries to any Bank Product Provider pursuant to or evidenced by the Bank
Product Documents and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, (b) all Hedge Obligations, and (c) all amounts that Agent
or any Senior Lender is obligated to pay to a Bank Product Provider as a result
of Agent or such Lender purchasing participations from, or executing guarantees
or indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to Company
or its subsidiaries.
"Bank Product Provider" shall mean Wells Fargo Bank, National Association or any
of its affiliates, including each of the foregoing in its capacity, if
applicable, as a Hedge Provider.


-2-

--------------------------------------------------------------------------------






"Bankruptcy Code" shall mean Title 11 of the United States Code, as amended from
time to time and any successor or statute and all rules and regulations
promulgated thereunder.
"Cash Management Services" shall mean any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfers
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
"Collateral" shall mean all of the existing or hereafter acquired property,
whether real, personal or mixed, of Company and each other Loan Party (as such
term is defined in the Senior Credit Agreement).
"Common Stock" shall have the meaning set forth in the Certificate of
Designation.
"Disposition" shall mean, with respect to any interest in property, the sale,
lease, license or other disposition of such interest in such property
"Distribution" shall mean, with respect to any security, indebtedness or
obligation, (a) any payment or distribution by any Person of cash, securities or
other property, by set-off or otherwise, on account of such security,
indebtedness or obligation, (b) any redemption, purchase or other acquisition of
such security, indebtedness or obligation by any Person or (c) the granting of
any lien or security interest to or for the benefit of the holders of such
security, indebtedness or obligation in or upon any property of any Person.
Notwithstanding the foregoing, no conversion of the Preferred Stock by Company,
whether at the election of any Subordinated Creditor or Company, into Common
Stock shall be deemed to be a Distribution.
"Enforcement Action" shall mean (a) to take from or for the account of Company
or any guarantor of the Subordinated Debt, by set-off or in any other manner,
the whole or any part of any moneys which may now or hereafter be owing by
Company or any such guarantor with respect to the Subordinated Debt, (b) to
initiate or participate with others in any suit, action or proceeding against
Company or any such guarantor to (i) to sue for or enforce payment of or to
collect the whole or any part of the Subordinated Debt, (ii) commence or join
with other Persons to commence a Proceeding with respect to the Subordinated
Debt, or (iii) commence judicial enforcement of any of the rights and remedies
under the Subordinated Debt Documents or applicable law with respect to the
Subordinated Debt, (c) to accelerate the Subordinated Debt, (d) to take any
action to enforce any rights or remedies with respect to the Subordinated Debt,
(e) to exercise any put option or to cause Company or any such guarantor to
honor any redemption or mandatory prepayment obligation under any Subordinated
Debt Document, or (f) to exercise any rights or remedies of a secured party
under the


-3-

--------------------------------------------------------------------------------






Subordinated Debt Documents or applicable law or take any action under the
provisions of any state or federal law, including, without limitation, the
Uniform Commercial Code, or under any contract or agreement, to enforce,
foreclose upon, take possession of or sell any property or assets of Company or
any such guarantor. Notwithstanding the foregoing, neither (i) shall any
conversion of the Preferred Stock by Company, whether at the election of a
Subordinated Creditor or Company, into Common Stock of Company nor (ii) shall
any action taken by any Subordinated Creditor solely to enforce the Certificate
of Designation in connection with any such conversion, in either case be deemed
to be an Enforcement Action hereunder.
"Hedge Agreements" shall mean a "swap agreement" as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.
"Hedge Obligations" shall mean any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Company or its subsidiaries under, owing pursuant to, or existing in respect
of Hedge Agreements entered into with Hedge Providers.
"Hedge Provider" shall mean Wells Fargo Bank, National Association or any of its
affiliates.
"Paid in Full," "Payment in Full," "paid in full" or "payment in full" shall
mean, as of any date of determination with respect to the Senior Debt that:
(a) all of such Senior Debt (other than (i) contingent indemnification
obligations not yet due and payable or with respect to which a claim has not
been asserted, (ii) obligations not yet due and payable with respect to letters
of credit issued pursuant to the Senior Debt Documents (it being understood that
such obligations include commissions, interest, fees, charges, costs and
expenses that accrue subsequent to such date of determination in respect of
undrawn or drawn letters of credit) and (iii) Bank Product Obligations (other
than Hedge Obligations) not yet due and payable but including the payment of any
termination amount then applicable (or which would or could become applicable as
a result of the repayment of the other Senior Debt) under Hedge Agreements
provided by Hedge Providers) has been paid in full in immediately available
funds, (b) no Person has any further right to obtain any loans, letters of
credit or other extensions of credit under the Senior Debt Documents, (c) any
and all letters of credit issued under the Senior Debt Documents have been
cancelled and returned (backed by standby letters of credit (issued by a bank,
and in form and substance, acceptable to Agent) or cash collateralized, in each
case in an amount equal to 105% of the face amount of such letters of credit in
accordance with the terms of such documents), (d) any and all Bank Product
Obligations (other than Hedge Obligations) have been cancelled (or backed by
standby letters of credit (issued by a bank, and in form and substance,
acceptable to Agent) or cash collateralized, in each case in an amount
reasonably determined by Agent as sufficient to satisfy the estimated credit
exposure with respect to the applicable Bank Product Obligations), and (e) any
costs, expenses and contingent indemnification obligations which are not yet due
and payable but with respect to which a claim has been or may reasonably


-4-

--------------------------------------------------------------------------------






be expected to be asserted by Agent or a Senior Lender, are backed by standby
letters of credit (issued by a bank, and in form and substance, acceptable to
Agent) or cash collateralized, in each case in an amount reasonably estimated by
Agent to be the amount of costs, expenses and contingent indemnification
obligations that may become due and payable.
"Permitted Refinancing" shall mean any refinancing or replacement of the Senior
Debt under the WF Loan Documents (or any Permitted Refinancing Senior Debt
Documents).
"Permitted Refinancing Senior Debt Documents" shall mean any financing
documentation which replaces the WF Loan Documents (or any Permitted Refinancing
Senior Debt Documents) and pursuant to which the Senior Debt under the WF Loan
Documents (or any Permitted Refinancing Senior Debt Documents) is refinanced or
replaced, whether by the same or any other agent, lender or group of lenders, as
such financing documentation may be amended, supplemented or otherwise modified
from time to time in compliance with this Agreement.
"Person" shall mean any natural person, corporation, general or limited
partnership, limited liability company, firm, trust, association, governmental,
governmental agency or other entity, whether acting in an individual, fiduciary
or other capacity.
"Proceeding" shall mean any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.
"Reorganization Subordinated Securities" shall mean any debt or equity
securities of Company or any other Person that are distributed to the
Subordinated Creditors in respect of the Subordinated Debt pursuant to a
confirmed plan of reorganization or adjustment and that (a) are subordinated in
right of payment to the Senior Debt (or any debt or equity securities issued in
substitution of all or any portion of the Senior Debt) to at least the same
extent as the Subordinated Debt is subordinated to the Senior Debt, (b) do not
have the benefit of any obligation of any Person (whether as issuer, guarantor
or otherwise) unless the Senior Debt has at least the same benefit of the
obligation of such Person, and (c) do not have any terms, and are not subject to
or entitled to the benefit of any agreement or instrument that has terms that
are more burdensome to the issuer of or other obligor on such debt or equity
securities than are the terms of the Senior Debt.
"Senior Debt" shall mean (a) all obligations, liabilities and indebtedness of
every nature of Company, Borrower and their respective affiliates from time to
time owed to Agent or any Senior Lender under the Senior Debt Documents,
including, without limitation, the principal amount of all debts, claims and


-5-

--------------------------------------------------------------------------------






indebtedness, accrued and unpaid interest and all fees, costs and expenses,
whether primary, secondary, direct, contingent, fixed or otherwise, heretofore,
now and from time to time hereafter owing, due or payable, whether before or
after the filing of a Proceeding under the Bankruptcy Code, together with any
interest, fees, costs and expenses accruing thereon after the commencement of a
Proceeding, without regard to whether or not such interest, fees, costs and
expenses are allowed and (b) all Bank Product Obligations. Senior Debt shall be
considered to be outstanding whenever any loan commitment under any Senior Debt
Document is outstanding.
"Senior Debt Documents" shall mean the WF Loan Documents and, after the
consummation of any Permitted Refinancing, the Permitted Refinancing Senior Debt
Documents.
"Senior Lenders" shall mean the holders of the Senior Debt.
"Subordinated Debt" shall mean any and all of the obligations and amounts
payable by Company to any Subordinated Creditor in connection with any
repurchase or redemption of the Preferred Stock as evidenced by or incurred
pursuant to the Subordinated Debt Documents.
"Subordinated Debt Documents" shall mean the Certificate of Designation, any
guaranty with respect to the Subordinated Debt, and all other documents,
agreements and instruments now existing or hereinafter entered into evidencing
or pertaining to all or any portion of the Subordinated Debt.
"WF Loan Documents" shall mean the Senior Credit Agreement and all other
agreements, documents and instruments executed from time to time in connection
therewith, as the same may be amended, supplemented or otherwise modified from
time to time.
2.    Subordination.
2.1.    Subordination of Subordinated Debt to Senior Debt. Company covenants and
agrees, and each Subordinated Creditor likewise covenants and agrees,
notwithstanding anything to the contrary contained in any of the Subordinated
Debt Documents, that the payment of any and all of the Subordinated Debt shall
be subordinate and subject in right and time of payment, to the extent and in
the manner hereinafter set forth, to the prior payment in full of the Senior
Debt. Each holder of Senior Debt, whether now outstanding or hereafter created,
incurred, assumed or guaranteed, shall be deemed to have acquired Senior Debt in
reliance upon the provisions contained in this Agreement.
2.2.    Liquidation, Dissolution, Bankruptcy. In the event of any Proceeding
involving Company:
(a)    All Senior Debt shall first be paid in full before any Distribution,
whether in cash, securities or other property, shall be made to any Subordinated
Creditor on account of any Subordinated Debt (other than a distribution of
Reorganization Subordinated Securities if Subordinated Creditors and Agent have
entered into such


-6-

--------------------------------------------------------------------------------






supplements to or modifications to this Agreement as Agent may reasonably
request to reflect the continued subordination of the Reorganization
Subordinated Securities to the Senior Debt (or notes or other securities issued
in substitution of all or a portion thereof) to the same extent as provided
herein).
(b)    Any Distribution, whether in cash, securities or other property which
would otherwise, but for the terms hereof, be payable or deliverable in respect
of the Subordinated Debt (other than a distribution of Reorganization
Subordinated Securities if Subordinated Creditors and Agent have entered into
such supplements to or modifications to this Agreement as Agent may reasonably
request to reflect the continued subordination of the Reorganization
Subordinated Securities to the Senior Debt (or notes or other securities issued
in substitution of all or a portion thereof) to the same extent as provided
herein) shall be paid or delivered directly to Agent (to be held and/or applied
by Agent in accordance with the terms of the Senior Debt Documents) until all
Senior Debt is paid in full. Each Subordinated Creditor irrevocably authorizes,
empowers and directs any debtor, debtor in possession, receiver, trustee,
liquidator, custodian, conservator or other Person having authority, to pay or
otherwise deliver all such Distributions to Agent. Each Subordinated Creditor
also irrevocably authorizes and empowers Agent, in the name of such Subordinated
Creditor, to demand, sue for, collect and receive any and all such
Distributions.
(c)    Each Subordinated Creditor agrees to execute, verify, deliver and file
any proofs of claim in respect of the Subordinated Debt requested by Agent in
connection with any such Proceeding and hereby irrevocably authorizes, empowers
and appoints Agent its agent and attorney-in-fact to (i) execute, verify,
deliver and file such proofs of claim upon the failure of such Subordinated
Creditor promptly to do so prior to 30 days before the expiration of the time to
file any such proof of claim and (ii) vote such claim in any such Proceeding
upon the failure of such Subordinated Creditor to do so prior to 15 days before
the expiration of the time to vote any such claim; provided, Agent shall have no
obligation to execute, verify, deliver, file and/or vote any such proof of
claim. In the event that Agent votes any claim in accordance with the authority
granted hereby, such Subordinated Creditor shall not be entitled to change or
withdraw such vote.
(d)    Each Subordinated Creditor agrees that it will consent to, and not object
to or oppose any use of cash collateral consented to by Agent or any financing
provided by any Senior Lender to Company (or any financing provided by any other
Person consented to by Agent) (collectively, "DIP Financing") on such terms and
conditions as Agent, in its sole discretion, may decide. In connection
therewith, Company may grant to Agent and Senior Lenders or such other lender,
as applicable, liens and security interests upon all of the property of Company,
which liens and security interests (i) shall secure payment of all Senior Debt
(whether such Senior Debt arose prior to the commencement of any Proceeding or
at any time thereafter) and all other financing provided by any Senior Lender or
consented to by Agent during the Proceeding and (ii) shall be superior in
priority to the liens and security interests, if any, in favor of any
Subordinated Creditor on the property of Company. If, in connection with any
cash collateral use or DIP Financing, any liens and security interests on the
Collateral held by Agent are subject to a surcharge or are subordinated to an
administrative priority claim, a professional fee "carve out," or fees owed to
the United States Trustee, then the liens on the Collateral of


-7-

--------------------------------------------------------------------------------






such Subordinated Creditor shall also be subordinated to such interest or claim
and shall remain subordinated to the liens and security interests on the
Collateral of Agent consistent with this Agreement. Each Subordinated Creditor
agrees that it will consent to, and not object to or oppose, a sale or other
disposition of any property securing all of any part of any Senior Debt free and
clear of security interests, liens or other claims of such Subordinated Creditor
under the Bankruptcy Code, including Sections 363, 365 and 1129 of the
Bankruptcy Code, if Agent has consented to such sale or disposition. Each
Subordinated Creditor agrees not to assert any right it may have in any
Proceeding arising from Company's use, sale or other disposition of Collateral
and agrees that it will not seek (or support any other Person seeking) to have
any stay, whether automatic or otherwise, lifted with respect to any Collateral
without the prior written consent of Agent. Each Subordinated Creditor agrees
that such Subordinated Creditor will not, and will not permit, any of its
Affiliates to, directly or indirectly provide, participate in or otherwise
support, any financing in a Proceeding to Company without the prior written
consent of Agent. No Subordinated Creditor will object to or oppose any adequate
protection sought by Agent or any Senior Lender or object to or oppose any
motion by Agent to lift the automatic stay or any other stay in any Proceeding.
Except for replacement liens on Collateral subordinated to the liens of Agent on
such Collateral, no Subordinated Creditor will seek or assert any right it may
have for adequate protection of its interest in any Collateral. Each
Subordinated Creditor waives any claim it may now or hereafter have arising out
of Agent's or Senior Lenders' election, in any Proceeding, of the application of
Section 1111(b)(2) of the Bankruptcy Code, and/or any borrowing or grant of a
security interest under Section 364 of the Bankruptcy Code by Company, as debtor
in possession. Each Subordinated Creditor further agrees that it shall not,
without Agent's prior written consent, commence or continue any Proceeding,
propose any plan of reorganization, arrangement or proposal or file any motion,
pleading or material in support of any motion or plan of reorganization,
arrangement or proposal that would materially impair the rights of the Senior
Lenders, is in conflict with the terms of this Agreement, or is opposed by
Senior Lenders or Agent, or oppose any plan of reorganization or liquidation
supported by Agent.
(e)    The Senior Debt shall continue to be treated as Senior Debt and the
provisions of this Agreement shall continue to govern the relative rights and
priorities of Senior Lenders and Subordinated Creditors even if all or part of
the Senior Debt or the security interests securing the Senior Debt are
subordinated, set aside, avoided, invalidated or disallowed in connection with
any such Proceeding.
2.3.    Subordinated Debt Payment Restrictions. Notwithstanding the terms of the
Subordinated Debt Documents, Company hereby agrees that it may not make, and
each Subordinated Creditor hereby agrees that it will not accept, any
Distribution (other than Reorganization Subordinated Securities as provided in
Section 2.2) with respect to the Subordinated Debt until the Senior Debt is paid
in full.
2.4.    Subordinated Debt Standstill Provisions. Until the Senior Debt is paid
in full, no Subordinated Creditor shall, without the prior written consent of
Agent, take any Enforcement Action with respect to the Subordinated Debt or
under any Subordinated Debt Document until 180 days have passed from the
Maturity Date (as such term is defined in the Senior Credit Agreement) and in
any event no earlier than 15 days after Agent's receipt of written


-8-

--------------------------------------------------------------------------------






notice of such Subordinated Creditor's intention to take any such Enforcement
Action. Any Distributions or other proceeds of any Enforcement Action obtained
by any Subordinated Creditor shall in any event be held in trust by it for the
benefit of Agent and Senior Lenders and promptly paid or delivered to Agent for
the benefit of Senior Lenders in the form received until the Senior Debt is paid
in full.
2.5.    Incorrect Payments. If any Distribution on account of the Subordinated
Debt not permitted to be made by Company or accepted by any Subordinated
Creditor under this Agreement is received by any Subordinated Creditor, such
Distribution shall not be commingled with any of the assets of such Subordinated
Creditor, shall be held in trust by such Subordinated Creditor for the benefit
of Senior Secured Parties and shall be promptly paid over to Agent for
application (in accordance with the Senior Debt Documents) to the payment of the
Senior Debt then remaining unpaid, until all of the Senior Debt is paid in full.
2.6.    Subordination of Liens and Security Interests; Agreement Not to Contest;
Sale of Collateral; Release of Liens. Until the Senior Debt has been paid in
full, any liens and security interests of any Subordinated Creditor in the
Collateral which may exist shall be and hereby are subordinated for all purposes
and in all respects to the liens and security interests of Agent and Senior
Lenders in the Collateral, regardless of the time, manner or order of perfection
of any such liens and security interests and regardless of the validity,
perfection or enforceability of such liens and security interests of Agent. Each
Subordinated Creditor agrees that it will not at any time contest the validity,
perfection, priority or enforceability of the Senior Debt, the Senior Debt
Documents, or the liens and security interests of Agent and Senior Lenders in
the Collateral securing the Senior Debt. In the event that Company desires to
sell, lease, license or otherwise dispose of any interest in any of the
Collateral (including the equity interests of Company) and Agent consents to
such Disposition, each Subordinated Creditor shall be deemed to have consented
to such Disposition and such Disposition shall be free and clear of any liens
and security interests of such Subordinated Creditor in such Collateral (and if
such Disposition involves the equity interests of Company, each Subordinated
Creditor shall release Company from any guaranty or other obligation owing to
such Subordinated Creditor) and any purchaser of any Collateral may rely on this
Agreement as evidence of such Subordinated Creditor's consent to such
Disposition and that such Disposition is free and clear of any liens and
security interests of such Subordinated Creditor in such Collateral (and if such
Disposition involves the equity interests of Company, that Company is released
from any guaranty or other obligation owing to any Subordinated Creditor). In
the event that any Subordinated Creditor obtains any liens or security interests
in the Collateral, such Subordinated Creditor shall (or shall cause its agent
to) promptly execute and deliver to Agent such termination statements and
releases as Agent shall request to effect the release of the liens and security
interests of such Subordinated Creditor in such Collateral in accordance with
this subsection 2.6. In furtherance of the foregoing, each Subordinated Creditor
hereby irrevocably appoints Agent its attorney-in-fact, with full authority in
the place and stead of such Subordinated Creditor and in the name of such
Subordinated Creditor or otherwise, to execute and deliver any document or
instrument which such Subordinated Creditor may be required to deliver pursuant
to this subsection 2.6.
2.7.    Sale, Transfer or other Disposition of Subordinated Debt.
(a)    No Subordinated Creditor shall sell, assign, pledge, dispose of or
otherwise transfer all or any portion of the Subordinated Debt or any
Subordinated Debt


-9-

--------------------------------------------------------------------------------






Document: (i) without giving prior written notice of such action to Agent, and
(ii) unless, prior to the consummation of any such action, the transferee
thereof shall execute and deliver to Agent an agreement joining such transferee
as a party to this Agreement as a Subordinated Creditor or an agreement
substantially identical to this Agreement, providing for the continued
subordination of the Subordinated Debt to the Senior Debt as provided herein and
for the continued effectiveness of all of the rights of Agent and Senior Lenders
arising under this Agreement.
(b)    Notwithstanding the failure of any transferee to execute or deliver an
agreement substantially identical to this Agreement, the subordination effected
hereby shall survive any sale, assignment, pledge, disposition or other transfer
of all or any portion of the Subordinated Debt, and the terms of this Agreement
shall be binding upon the successors and assigns of Subordinated Creditor, as
provided in Section 9 hereof.
2.8.    [Intentionally Omitted].
2.9.    Obligations Hereunder Not Affected. All rights and interest of Senior
Secured Parties hereunder, and all agreements and obligations of Subordinated
Creditors and Company hereunder, shall remain in full force and effect
irrespective of:
(a)    any lack of validity or enforceability of any document evidencing any of
the Senior Debt;
(b)    any change in the time, manner or place of payment of, or any other term
of, all or any of the Senior Debt, or any other permitted amendment or waiver of
or any release or consent to departure from any of the Senior Debt Documents;
(c)    any exchange, subordination, release or non-perfection of any collateral
for all or any of the Senior Debt;
(d)    any failure of any Senior Secured Party to assert any claim or to enforce
any right or remedy against any other party hereto under the provisions of this
Agreement or any Senior Debt Document other than this Agreement;
(e)    any reduction, limitation, impairment or termination of the Senior Debt
for any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and Company and each Subordinated
Creditor hereby waive any right to or claim of) any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of invalidity,
illegality, nongenuiness, irregularity, compromise, unenforceability of, or any
other event or occurrence affecting, any Senior Debt; and
(f)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, (i) Company in respect of the Senior Debt or
(ii) any Subordinated Creditor in respect of this Agreement.
Each Subordinated Creditor acknowledges and agrees that Senior Secured Parties
may in accordance with the terms of the Senior Debt Documents, without notice or
demand and without affecting or impairing such Subordinated Creditor's
obligations hereunder, (i) modify the Senior Debt Documents; (ii) take or hold
security for the payment of the Senior Debt and exchange,


-10-

--------------------------------------------------------------------------------






enforce, foreclose upon, waive and release any such security; (iii) apply such
security and direct the order or manner of sale thereof as Agent and Senior
Lenders, in their sole discretion, may determine; (iv) release and substitute
one or more endorsers, warrantors, borrowers or other obligors; and (v) exercise
or refrain from exercising any rights against Company or any other Person. The
Senior Debt shall continue to be treated as Senior Debt and the provisions of
this Agreement shall continue to govern the relative rights and priorities of
Senior Secured Parties and Subordinated Creditors even if all or part of the
Senior Debt or the security interests securing the Senior Debt are subordinated,
set aside, avoided, invalidated or disallowed.
2.10.    Marshaling. Each Subordinated Creditor hereby waives any rights it may
have under applicable law to assert the doctrine of marshaling or to otherwise
require any Senior Secured Party to marshal any property of Company or of any
guarantor or other obligor of the Senior Debt for the benefit of any
Subordinated Creditor.
2.11.    Application of Proceeds from Sale or other Disposition of the
Collateral. In the event of any Disposition (including a casualty loss or taking
through eminent domain) of the Collateral, the proceeds resulting therefrom
(including insurance proceeds) shall be applied to the Senior Debt in the order
and manner set forth in the Senior Debt Documents until such time as the Senior
Debt is Paid in Full.
2.12.    Rights Relating to Agent's Actions with respect to the Collateral. Each
Subordinated Creditor hereby waives, to the extent permitted by applicable law,
any rights which it may have to enjoin or otherwise obtain a judicial or
administrative order preventing Senior Secured Parties from taking, or
refraining from taking, any action with respect to all or any part of the
Collateral. Without limitation of the foregoing, each Subordinated Creditor
hereby agrees (a) that it has no right to direct or object to the manner in
which a Senior Secured Party applies the proceeds of the Collateral resulting
from the exercise by Senior Secured Parties of rights and remedies under the
Senior Debt Documents to the Senior Debt, (b) that it waives any right to object
to any action or inaction by any Senior Secured Party with respect to exercising
its rights or remedies under the Senior Debt Documents or with respect to the
Collateral (including in connection with any foreclosure or enforcement of liens
in respect of Collateral), and (c) no Senior Secured Party has assumed any
obligation to act as the agent for Subordinated Creditor with respect to the
Collateral. No Subordinated Creditor shall object to any proposed retention or
acceptance of Collateral by a Senior Secured Party in full or partial
satisfaction of such Senior Secured Party's Senior Debt and agrees that any such
retention or acceptance by a Senior Secured Party shall be free and clear of any
and all security interests and liens in favor of any Subordinated Creditor.
2.13.    Insurance Proceeds. Until the Senior Debt has been Paid in Full, Agent
shall have the sole and exclusive right, as against each Subordinated Creditor,
to adjust settlement of insurance claims in the event of any covered loss, theft
or destruction of such Collateral. All proceeds of such insurance shall inure to
Senior Secured Parties, to the extent of the Senior Debt, and each Subordinated
Creditor shall cooperate (if necessary) in a reasonable manner in effecting the
payment of insurance proceeds to the holders of Senior Debt (or any
representative thereof). In the event the requisite holders of Senior Debt (or
any representative thereof), in their or its sole discretion or pursuant to
agreement with Company, permits Company to utilize the proceeds of insurance,
the consent of the holders of Senior Debt (or any representative thereof) shall
be deemed to include the consent of each Subordinated Creditor.


-11-

--------------------------------------------------------------------------------






3.    Modifications.
3.1.    Modifications to Senior Debt Documents. Senior Lenders may at any time
and from time to time without the consent of or notice to any Subordinated
Creditor, without incurring liability to any Subordinated Creditor and without
impairing or releasing the obligations of any Subordinated Creditor under this
Agreement, change the manner or place of payment or extend the time of payment
of or renew or alter any of the terms of the Senior Debt, or amend in any manner
any agreement, note, guaranty or other instrument evidencing or securing or
otherwise relating to the Senior Debt.
3.2.    Modifications to Subordinated Debt Documents. Until the Senior Debt has
been paid in full, and notwithstanding anything to the contrary contained in the
Subordinated Debt Documents, no Subordinated Creditor shall, without the prior
written consent of Agent, amend, modify or supplement the Subordinated Debt
Documents, the effect of which is to change or add any redemption or repurchase
provisions with respect to the Subordinated Debt, including, without limitation,
any change to the date of any mandatory redemption of the Preferred Stock such
that the date would be earlier than any such date set forth in the Subordinated
Debt Documents as in effect on the date hereof.
4.    Representations and Warranties.
4.1.    Representations and Warranties of Subordinated Creditor. Each
Subordinated Creditor hereby represents and warrants to Agent and Senior
Lenders, as to itself, severally and not jointly, that as of the date hereof:
(a) such Subordinated Creditor (other than any Subordinated Creditor who is an
individual) is a partnership, limited liability company or corporation, as
applicable, duly formed and validly existing under the laws of its jurisdiction
of formation or incorporation, as applicable, as set forth on Schedule 1
attached hereto; (b) such Subordinated Creditor has the power and authority to
enter into, execute, deliver and carry out the terms of this Agreement, all of
which have been duly authorized by all necessary action; (c) the execution of
this Agreement by such Subordinated Creditor will not violate or conflict with
the organizational documents of Subordinated Creditor or any law, regulation or
order or require any consent or approval which has not been obtained; (d) the
execution of this Agreement by Subordinated Creditor will not require any
consent or approval of any governmental agency or authority (other than any
consent or approval which has been obtained and is in full force and effect);
(e) this Agreement is the legal, valid and binding obligation of such
Subordinated Creditor, enforceable against such Subordinated Creditor in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors' rights generally and by equitable
principles; (f) such Subordinated Creditor is the sole owner, beneficially and
of record, of its respective Subordinated Debt Documents and the Subordinated
Debt; and (g) as of the date hereof, the aggregate outstanding amount of the
Subordinated Debt held by such Subordinated Creditor is in the respective amount
listed on Schedule 2 hereto opposite its legal name. Each Subordinated Creditor
hereby represents, warrants and covenants to Agent and Lender Group that from
and after the date hereof until all of the Senior Debt has been Paid in Full no
portion of the Subordinated Debt shall be secured by any lien or security
interest on any real or personal property of any of the Loan Parties.


-12-

--------------------------------------------------------------------------------






4.2.    Representations and Warranties of Agent. Agent hereby represents and
warrants to Subordinated Creditors that as of the date hereof: (a) Agent is a
national banking association; (b) Agent has the power and authority to enter
into, execute, deliver and carry out the terms of this Agreement, all of which
have been duly authorized by all proper and necessary action; (c) the execution
of this Agreement by Agent will not violate or conflict with the organizational
documents of Agent, any material agreement binding upon Agent or any law,
regulation or order or require any consent or approval which has not been
obtained; and (d) this Agreement is the legal, valid and binding obligation of
Agent, enforceable against Agent in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally or by equitable principles.
5.    Subrogation; Recovery. No Subordinated Creditor will exercise (i) any
right of subrogation that it may now or hereafter have or obtain in respect of
the rights of Agent or any other Senior Secured Party against Company, any
guarantor of any of the Senior Debt or any of the Collateral or (ii) any right
to participate in any claim or remedy of Agent and any other Senior Secured
Party against Company, any guarantor of any of the Senior Debt or any
Collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, in each case until all of the Senior Debt has
been Paid in Full. If Agent or any Senior Lender is required to disgorge any
proceeds of Collateral, payment or other amount received by such Person (whether
because such proceeds, payment or other amount is invalidated, declared to be
fraudulent or preferential or otherwise) or turn over or otherwise pay any
amount (a "Recovery") to the estate or to any creditor or representative of
Company or any other Person, then the Senior Debt shall be reinstated (to the
extent of such Recovery) as if such Senior Debt had never been paid and to the
extent any Subordinated Creditor has received proceeds, payments or other
amounts to which such Subordinated Creditor would not have been entitled under
this Agreement had such reinstatement occurred prior to receipt of such
proceeds, payments or other amounts, such Subordinated Creditor shall turn over
such proceeds, payments or other amounts to Agent for reapplication to the
Senior Debt. A Distribution made pursuant to this Agreement to Agent or Senior
Lenders which otherwise would have been made to a Subordinated Creditor is not,
as between Company and any Subordinated Creditor, a payment by Company to or on
account of the Senior Debt.
6.    Modification. Any modification or waiver of any provision of this
Agreement, or any consent to any departure by any party from the terms hereof,
shall not be effective in any event unless the same is in writing and signed by
Agent and Subordinated Creditors, and then such modification, waiver or consent
shall be effective only in the specific instance and for the specific purpose
given. Any notice to or demand on any party hereto in any event not specifically
required hereunder shall not entitle the party receiving such notice or demand
to any other or further notice or demand in the same, similar or other
circumstances unless specifically required hereunder.
7.    Further Assurances. Each party to this Agreement promptly will execute and
deliver such further instruments and agreements and do such further acts and
things as may be reasonably requested in writing by any other party hereto that
may be necessary or desirable in order to effect fully the purposes of this
Agreement.


-13-

--------------------------------------------------------------------------------






8.    Notices. Unless otherwise specifically provided herein, any notice
delivered under this Agreement shall be in writing addressed to the respective
party as set forth below and may be personally served, telecopied or sent by
overnight courier service or certified or registered United States mail and
shall be deemed to have been given (a) if delivered in person, when delivered;
(b) if delivered by telecopy, on the date of transmission if transmitted on a
business day before 4:00 p.m. (Massachusetts time) or, if not, on the next
succeeding business day; (c) if delivered by overnight courier, one business day
after delivery to such courier properly addressed; or (d) if by United States
mail, four business days after deposit in the United States mail, postage
prepaid and properly addressed.
Notices shall be addressed as follows:
If to any Subordinated Creditor (other than Noro-Moseley Partners):

c/o Great Point Partners, LLC
165 Mason Street, 3rd Floor
Greenwich, Connecticut 06830
Attention:    Managing Director
Telecopy:    (203) 971-3320
With a copy to:

Morrison Cohen, LLP
909 Third Avenue
New York, New York 10022
Attention:    David Scherl, Esq.
Telecopy:    (212) 735-8708
If to Noro-Moseley Partners:

3284 Northside Parkway, NW
Suite 525
Atlanta, Georgia 30327
Attention:    Allen Moseley
Telecopy:    (404) 239-9280
If to Company:

1230 Peachtree Street N.E., Suite 600
Atlanta, Georgia 30309
Attention:    Senior Vice President and Chief Legal Counsel
Telecopy:    (404) 446-0059
With a copy to:

Troutman Sanders LLP
600 Peachtree Street, N.E., Suite 5200
Atlanta, Georgia 30308



-14-

--------------------------------------------------------------------------------






Attention:    Hazen Dempster, Esq.
Telecopy:    (404) 962-6544
If to Agent or Senior Lenders:

Wells Fargo Bank, National Association
One Boston Place, 18th Floor
Boston, Massachusetts 02108
Attention:    Portfolio Manager – Streamline Health Solutions
Telecopy:    (866) 617-9313
With a copy to:

Goldberg Kohn Ltd.
55 East Monroe Street, Suite 3300
Chicago, Illinois 60603
Attention:    Maria T. McGuire, Esq.
Telecopy:    (312) 863-7442
or in any case, to such other address as the party addressed shall have
previously designated by written notice to the serving party, given in
accordance with this Section 8.
9.    Successors and Assigns; Permitted Refinancing. This Agreement shall inure
to the benefit of, and shall be binding upon, the respective successors and
assigns of Agent, Senior Lenders, Subordinated Creditors and Company. To the
extent permitted under the Senior Debt Documents, Senior Lenders may, from time
to time, without notice to Subordinated Creditors, assign or transfer any or all
of the Senior Debt or any interest therein to any Person and, notwithstanding
any such assignment or transfer, or any subsequent assignment or transfer, the
Senior Debt shall, subject to the terms hereof, be and remain Senior Debt for
purposes of this Agreement, and every permitted assignee or transferee of any of
the Senior Debt or of any interest therein shall, to the extent of the interest
of such permitted assignee or transferee in the Senior Debt, be entitled to rely
upon and be the third party beneficiary of the subordination provided under this
Agreement and shall be entitled to enforce the terms and provisions hereof to
the same extent as if such assignee or transferee were initially a party hereto.
Each Subordinated Creditor agrees that any party that consummates a Permitted
Refinancing may rely on and enforce this Agreement. Each Subordinated Creditor
further agrees that it will, at the request of Agent, enter into an agreement,
in the form of this Agreement, mutatis mutandis, with the party that consummates
the Permitted Refinancing; provided, that the failure of any such Subordinated
Creditor to execute such an agreement shall not affect such party's right to
rely on and enforce the terms of this Agreement.
10.    Relative Rights. This Agreement shall define the relative rights of
Senior Secured Parties and Subordinated Creditors. Nothing in this Agreement
shall (a) impair, as among Company and Senior Secured Parties and as between
Company and Subordinated Creditors, the obligation of Company with respect to
the payment of the Senior Debt and the Subordinated Debt in accordance with
their respective terms or (b) affect the relative rights of Senior Secured
Parties or Subordinated Creditors with respect to any other creditors of
Company.


-15-

--------------------------------------------------------------------------------






11.    Conflict. In the event of any conflict between any term, covenant or
condition of this Agreement and any term, covenant or condition of any of the
Senior Debt Documents or the Subordinated Debt Documents, the provisions of this
Agreement shall control and govern.
12.    Headings. The paragraph headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.
13.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
14.    Severability. In the event that any provision of this Agreement is deemed
to be invalid, illegal or unenforceable by reason of the operation of any law or
by reason of the interpretation placed thereon by any court or governmental
authority, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not in any way be affected or impaired thereby, and the
affected provision shall be modified to the minimum extent permitted by law so
as most fully to achieve the intention of this Agreement.
15.    Continuation of Subordination; Termination of Agreement. This Agreement
shall be applicable both before and after the commencement of any Proceeding and
all converted or succeeding cases in respect thereof. Accordingly, the
provisions of this Agreement are intended to be and shall be enforceable as a
subordination agreement within the meaning of Section 510 of the Bankruptcy
Code. This Agreement shall remain in full force and effect until the payment in
full of the Senior Debt after which this Agreement shall terminate without
further action on the part of the parties hereto; provided, that if any payment
is, subsequent to such termination, recovered from any holder of Senior Debt,
this Agreement shall be reinstated; provided, further that a Permitted
Refinancing shall not be deemed to be payment in full of the Senior Debt.
Notwithstanding the foregoing, upon the conversion of all of the shares of
Preferred Stock of a Subordinated Creditor into Common Stock, solely as it
relates to such Subordinated Creditor, this Agreement shall terminate and be of
no further force and effect.
16.    APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.
17.    CONSENT TO JURISDICTION. EACH OF EACH SUBORDINATED CREDITOR AND COMPANY
HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN
NEW YORK CITY OF THE STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MANHATTAN AND IRREVOCABLY AGREES THAT, SUBJECT TO
AGENT'S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT SHALL BE LITIGATED IN SUCH COURTS. EACH OF EACH SUBORDINATED CREDITOR
AND COMPANY EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. EACH OF EACH SUBORDINATED
CREDITOR AND COMPANY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND
AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE


-16-

--------------------------------------------------------------------------------






UPON IT BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO
SUCH SUBORDINATED CREDITOR AND COMPANY AT THEIR RESPECTIVE ADDRESSES SET FORTH
IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE 10 DAYS AFTER THE SAME
HAS BEEN POSTED.
18.    WAIVER OF JURY TRIAL. EACH SUBORDINATED CREDITOR, COMPANY AND AGENT
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE SUBORDINATED DEBT
DOCUMENTS OR ANY OF THE SENIOR DEBT DOCUMENTS. EACH SUBORDINATED CREDITOR,
COMPANY AND AGENT ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER
INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING
INTO THIS AGREEMENT AND THE SENIOR DEBT DOCUMENTS AND THAT EACH WILL CONTINUE TO
RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH SUBORDINATED CREDITOR,
COMPANY AND AGENT WARRANT AND REPRESENT THAT EACH HAS HAD THE OPPORTUNITY OF
REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVE THEIR JURY TRIAL RIGHTS.






-17-

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each Subordinated Creditor, Company and Agent have caused
this Agreement to be executed as of the date first above written.


SUBORDINATED CREDITORS: 
 
BIOMEDICAL VALUE FUND, L.P. 
 
By: Great Point Partners, LLC, 
   its investment manager
By: /s/ David Kroin               
Name: David Kroin
Title: Managing Director



BIOMEDICAL INSTITUTIONAL VALUE FUND, L.P. 
 
By: Great Point Partners, LLC, 
   its investment manager
By: /s/ David Kroin               
Name: David Kroin
Title: Managing Director



BIOMEDICAL OFFSHORE VALUE FUND, LTD. 
 
By: Great Point Partners, LLC, 
   its investment manager
By: /s/ David Kroin               
Name: David Kroin
Title: Managing Director



WS INVESTMENTS II, LLC 
 
By: Great Point Partners, LLC, 
   its investment manager
By: /s/ David Kroin               
Name: David Kroin
Title: Managing Director





Signature Page to Subordination and Intercreditor Agreement

--------------------------------------------------------------------------------






DAVID J. MORRISON 
 
By: Great Point Partners, LLC, 
   its investment manager
By: /s/ David Kroin               
Name: David Kroin
Title: Managing Director



CLASS D SERIES OF GEF-PS, L.P. 
 
By: Great Point Partners, LLC, 
   its investment manager
By: /s/ David Kroin               
Name: David Kroin
Title: Managing Director



LYRICAL MULTI-MANAGER FUND, L.P. 
 
By: Great Point Partners, LLC, 
   its investment manager
By: /s/ David Kroin               
Name: David Kroin
Title: Managing Director



LYRICAL MULTI-MANAGER OFFSHORE FUND, L.P. 
 
By: Great Point Partners, LLC, 
   its investment manager
By: /s/ David Kroin               
Name: David Kroin
Title: Managing Director





-19-

--------------------------------------------------------------------------------






NORO-MOSELEY PARTNERS VI, L.P.
By: /s/ Allen Moseley               
Name: Allen Moseley
Title: Member


CHARLES D. MOSELEY
By: /s/ Charles D. Moseley            













-20-

--------------------------------------------------------------------------------








COMPANY: 
 
STREAMLINE HEALTH SOLUTIONS, INC.,
a Delaware corporation 

 
By: /s/ Nicholas Meeks            
Name: Nicholas Meeks
Title: Senior Vice President / Chief Financial Officer







Signature Page to Subordination and Intercreditor Agreement

--------------------------------------------------------------------------------






AGENT: 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent 

 
By: /s/ Stephen Carll               
Name: Stephen Carll
Title: Authorized Signatory







Signature Page to Subordination and Intercreditor Agreement

--------------------------------------------------------------------------------






SCHEDULE 1


Subordinated Creditors
Jurisdiction of Formation
Biomedical Value Fund, L.P.
Delaware
Biomedical Offshore Value Fund, Ltd.
Cayman Islands
Biomedical Institutional Value Fund, L.P.
Delaware
Class D Series of GEF-PS, L.P.
Delaware
Lyrical Multi-Manager Fund, L.P.
Delaware
Lyrical Multi-Manager Offshore Fund, L.P.
Cayman Islands
WS Investments II, LLC


Delaware
Charles Moseley
N/A
Noro-Moseley Partners VI, L.P.
Delaware












--------------------------------------------------------------------------------






SCHEDULE 2


Subordinated Creditors
Jurisdiction of Formation
Biomedical Value Fund, L.P.
$1,245,456.00
Biomedical Offshore Value Fund, Ltd.
$763,293.00
Biomedical Institutional Value Fund, L.P.
$468,510.00
Class D Series of GEF-PS, L.P.
$713,292.00
Lyrical Multi-Manager Fund, L.P.
$381,720.00
Lyrical Multi-Manager Offshore Fund, L.P.
$163,593.00
WS Investments II, LLC


$114,123.00
Charles Moseley
$60,420.00
Noro-Moseley Partners VI, L.P.
$2,960,562.00






